DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  “used in the amount” should instead be --present in the amount--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “he length” should instead be --a length--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “absorbs wave” should instead be --absorbs waves--.  Appropriate correction is required.


Claim Rejections - 35 USC § 101/112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) because the claim provides for the use (‘application’) of a polymer-composite “for selective shielding of radiation in the range of 0.1-10 THz”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 1-9 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what exactly is being claimed as the claim recites both use language (‘application of…for’; see above 101/112(b) rejection), composition language (‘polymer-carbon composite’), and product-by-process or method of making language (‘composite obtained by’). As only one statutory class of invention may be claimed at one time, it is not clear to what the instant claims are actually intending to be directed. The claim is awkwardly written. 
Further, the claim recites “thermoplastic polymer, elastomer or siloxane” (line 2) but the product-by-process/method recitation (lines 5-6) refer to ‘fluid polymer’. It is not clear if the process/method recitation is limiting to the thermoplastic polymer only (meaning does the process recitation apply only to selection of ‘polymer’ and does not apply when elastomer or siloxane is selected) or is intending to refer to the matrix as a whole. 
Further the recitation of “curing being used” is indefinite. It is not clear if the claim is reciting a curing step, reciting inclusion of a curing agent/system, reciting a solidification or thermal heating step, etc. 
This includes claims 2-9 as they depend from claim 1. 
Regarding claim 2, the claim is awkwardly written. Further, the recitation of both ‘graphene’ and ‘flake graphene’ renders the claim indefinite as such is a broad/narrow recitation within the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad 
Regarding claim 3, the claim appears to be an incomplete sentence. Further while it is assumed for this Office action that the claim is intended to be further limiting to the carbon nanostructures of claim 1, the claim does not directly recite such and could be interpreted as an additional/further component. It is further not clear if the “thickness below 30 nm and a diameter above 100 nm” is intended to be limiting to the reduced graphene oxide only or is intended to be limiting to all prior recited materials.  
Further, the recitation of both ‘graphene’ and ‘flake graphene’ renders the claim indefinite as such is a broad/narrow recitation within the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation ‘graphene’, and the claim also recites ‘flake graphene’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
Regarding claim 4, while it is assumed for this Office action that the claim is intended to be further limiting to the carbon nanostructures of claim 1, the claim does not directly recite such and could be interpreted as an additional/further component.
Regarding claim 5, the claim is indefinite. The claim recites “the polymer” of claim 1, however as claim 1 recites both “thermoplastic polymer, elastomer or siloxane” with respect to the composite composition recitations of claim 1 and “fluid polymer” with respect to the product-by-process/method of making recitations of claim 1, it is not clear to which recitation claim 5 is referring.
 Further, the recitation of both ‘poly(ethylene terephthalate)’ and ‘polyester’ renders the claim indefinite as such is a broad/narrow recitation within the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation ‘polyester’, and the claim also recites ‘poly(ethylene terephthalate’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the product-by-process/method recitations of claim 1 recite mixing of “fluid polymer”. As such, the recitation of claim 7 of “at the flow temperature” is indefinite. It is not clear if the ‘flow temperature’ is intended to be a different temperature from the fluid temperature of claim 7 or in what way the recitation of ‘flow temperature’ is further limiting to what is already recited in claim 1. 
Regarding claim 8, the claim is awkwardly written. It is not clear what is meant by “simultaneously” i.e. a property recitation of the composite, an intended use recitation of the composite, a further ‘use’, a step in a further ‘use’, a step of the claimed ‘use’, etc. Further, it is not clear if “it” in line 3 refers to the composite itself (i.e. is a property recitation) or to the low-pass filter recitation. 
Regarding claim 9, the claim is awkwardly written. It is not clear if “in the THz range” is referring to the THz range in general or intended to mean that within the claimed range of 0.1-10 THz, the main shielding mechanism consists of absorption (or is an absorption mechanism). It is further not clear if the claim is intended to be a property recitation of the composite of claim 1 (assumed) or is intended to be a step recitation of the use/application of claim 1. Further, the metes and bounds of what is meant by “main” is not made clear either by itself (i.e. what degree of shielding must occur by absorption to constitute a ‘main mechanism’) or in combination with the use of the closed transitional term “consists” (i.e. a term which does not allow for additional steps/components/etc incongruent with ‘main’ which implies other mechanisms may be present).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 6 depends, recites that the mixing occurs via “direct mixing”. As such, the claim 6 recitation that the mixing occurs via (is realized) ultrasound fails to further limit the subject matter of the claim upon which it depends as one of ordinary skill recognizes ultrasound as an indirect mixing method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2010/0163795).
Regarding claims 1-2, 4-5 and 7, Kim teaches EMI/RFI shielding resin composite materials comprising a thermoplastic polymer resin, an inorganic compound having a volume resistance of less than about 10-3 Ω·m and relative permeability of more than about 5,000, and fiber filler (abstract). Kim teaches the composite used for EMI/RFI shielding in electrical/electronic devices (abstract; [0007]; [0043]) (instant ‘application of’). 
Kim teaches the EMI/RFI composite material (instant ‘polymer-carbon composite’) comprises (A) about 50 to about 80 wt% of the thermoplastic resin, (B) about 3 to about 20 wt% of the inorganic compound, and (C) about 5 to about 40 wt% of the fiber filler low melting point metal ([0010]), and may further comprise (D) about 0.05 to about 10 wt% carbon filler ([0009]; [0042]). Kim further teaches that (A) includes polyalkylene terephthalates such as polyethylene terephthalate, polyolefins such as polypropylene, acrylonitrile-butadiene-styrene, polystyrenes, etc. ([0026] [0028]). Kim further teaches that (C) may be selected from carbon fibers, glass fibers, boron fibers, etc. having an average diameter of about 1 to about 20 µm and an average length of about 1 to about 15 mm ([0034]). Kim further teaches that (D) is selected from carbon nanotubes, carbon black, carbon nanofibers, etc. wherein carbon nanotubes 
Kim teaches the molded articles have electromagnetic wave shielding efficiency of about 15 to 50 dB, surface resistance of about 10 to about 104 Ω/☐ ([0044]). Kim teaches the polymer-carbon composite as claimed, comprising the same claimed components, present in the claimed amounts, and obtained by substantially the same methods. Kim does not specifically teach shielding in the range of 0.1-10 THz However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Kim teaches the composites are made via mixing in conventional twin screw extruders and injection molding machines ([0056]) (instant ‘obtained by’; instant ‘direct mixing’; instant mixing at ‘flow temperature’; molding readable over instant ‘curing’). Regarding the method limitations recited in claim 1, it is noted that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  If the product in a product-by-process claim is the same as or 
Regarding claim 8, Kim teaches the limitations of claim 1 as set forth above. It is assumed that the claim 8 recitations are ones of intended use. It is noted that the recitation that the basic formulation comprising said polymer-carbon composite is to be used as a low pass filter transparent for electromagnetic waves and absorbing of terahertz range waves does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 9, Kim teaches the limitations of claim 1 as set forth above and further teaches shielding occurs via increasing the inner absorption A value ([0014]-[0017]) (instant ‘main shielding mechanism’; instant absorption).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0163795) in view of Sarto et al. (US PGPub 2015/0305212).
Regarding claim 3, Kim teaches the limitations of claim 1 above and, as noted, teaches optional inclusion of (D) carbon filler, wherein said carbon filler is selected from carbon nanotubes, carbon black, carbon nanofibers, and the like ([0040]).
Kim invites the inclusion of carbon materials and is open to modification thereof but does not specifically teach nanographite or graphene. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), wherein the carbon material includes graphite/graphene nanoplatelets ([0049]) having thicknesses between 0.335 nm to 25 nm ([0051]). Sarto teaches such materials allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields ([0049]). Sarto and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer-carbon composites used for electromagnetic shielding. At the time of filing a person having ordinary skill in the art would have found it obvious to select the graphite/graphene nanoplatelets of Sarto as the carbon filler of Kim and would have been motivated to do so as Kim invites the inclusion of carbon materials, especially for electrostatic discharge properties, and further as Sarto teaches that graphite/graphene nanoplatelets allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields.
Regarding claim 6, Kim teaches the limitations of claim 1 as set forth above. Kim is silent to use of ultrasound in mixing. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), and further teaches that use of ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices ([0052]-[0053; [0092]). Sarto and Kim are analogous and combinable for the reasons set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to include a step of ultrasonic mixing as Kim invites conventional mixing techniques/equipment and further as Sarto teaches ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/803,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polymer-carbon composite 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/          Primary Examiner, Art Unit 1767